Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5,9,14,17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In claim 4, it is unclear how “a gap” and “a signal width” are interrelated and associated with “one co-planar waveguide lead frame”, “a mounting fixture” and RF connector assembly” as recited in claim 1?
In claim 9, it is unclear what  is meant by “the at least one co-planar waveguide lead frame includes multiple co-planar waveguide lead frames”. What “multiple co-panar waveguide lead frames” comprise of?
In claim 14, it is unclear how “one or more spacers” are interrelated and associated with “a mount fixture” and ”co-planar waveguide “ as recited in claim 1. Furthermore, it is unclear what their functions are.

In claim 18, it is unclear how “one or more recessed portions” are interrelated and associated with “a mount fixture” and ”co-planar waveguide “ as recited in claim 15?
In claims 21-22, it is unclear how “a gap” and “a signal width” are interrelated and associated with “one co-planar waveguide lead frame”, “a mounting fixture” and RF connector assembly” as recited in claim 15?
The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being  anticipated by  Kwon et al. (Pat# 9,927,484) .
As to claim 1, Kwon et al disclose a test probe assembly as shown in figure 2A-2B  having  a mounting fixture (151) ; at least one co-planar waveguide lead frame (105,111,131) having a device contact point (131), the co-planar waveguide lead frame (105) mounted to the mounting fixture (151) ; and at least one radio frequency (RF) connector assembly (121) electrically coupled with the co- planar waveguide lead frame (105).

As to claim 10, the co-planar waveguide lead frame (105,111,131) has mounting structure.
As to claim 15, Kwon et al disclose  a test probe assembly as shown in figure 2A-2B comprising: a mounting fixture (151); a co-planar waveguide lead frame (105,111,131) having a device contact point (131), the co-planar waveguide lead frame  (105,111,131) mounted to the mounting fixture (151) ; and at least one radio frequency (RF) connector assembly (121) electrically coupled with the co- planar waveguide lead frame (105,111,131), the at least one RF connector assembly (121) includes a connector body and a center conductor assembly, the center conductor assembly as shown in figure 5A-5B including a center conductor (401) extending from a first end to a second end and is defined in part by a conductor longitudinal axis.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  8 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwon  et al. (Pat# 9,927,484)  in view of Bridges (Pat# 5,829,437)
	As to claim 8, Matsunaga et al disclose  a test probe assembly as mentioned in claim 1. Kwon et al do not teach wherein the co-planar waveguide lead frame is a single ended to differential balun.  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the  co-planar waveguide lead frame of Kwon et al to a differential balun as taught by Bridges for the purpose of shifting the phase signal from the co-planar waveguide lead frame.
Claims 1-3,6,10-13 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being  anticipated by Matsunaga et al. (Pat# 6,281,691) .
As to claim 1, Matsunaga et al disclose a test probe assembly as shown in figure 1A-2  having  a mounting fixture (110) ; at least one co-planar waveguide lead frame (120,121.122) having a device contact point (contact tips in contact with electrodes 211,212 of a DUT), the co-planar waveguide lead frame (120,121,122) mounted to the mounting fixture (110) ; and at least one radio frequency (RF) connector assembly (130) electrically coupled with the co- planar waveguide lead frame (120).
As to claim 2, Matsunaga et al disclose the at least one co-planar waveguide lead frame has a metal layer (121,122)  and a substrate layer (120).
As to claim 3, the metal layer (121,122) has a signal lead (121) surrounded on two sides by a ground (122).
As to claim 6, the at least one co-planar waveguide lead frame (120,121,122) is a single ground-signal-ground co-planar waveguide lead frame as shown in figure 2.
As to claim 10, the co-planar waveguide lead frame (120,121,122) has mounting structure.

As to claim 12, RF connector assembly (130) as shown in figure 1B  is defined by a longitudinal axis, the longitudinal axis disposed at about a 45 degree angle relative to a plane defining in part the co-planar waveguide lead frame (120,121,122).
As to claim 13, it appears that the RF connector assembly (130)  inherently has a center conductor assembly compression mounted to the co-planar waveguide lead frame.
As to claim 15, Matsunaga et al disclose  a test probe assembly as shown in figures 1A-2 comprising: a mounting fixture (110); a co-planar waveguide lead frame (120,121,122) having a device contact point (contact tips in contact with electrodes 211,212 of a DUT ), the co-planar waveguide lead frame  (1200,121,122) mounted to the mounting fixture (110) ; and at least one radio frequency (RF) connector assembly (130) electrically coupled with the co- planar waveguide lead frame (120,121,122), the at least one RF connector assembly (130) includes a connector body and a center conductor assembly(130). It appears that the center conductor assembly  (130) inherently includes a center conductor  extending from a first end to a second end and is defined in part by a conductor longitudinal axis.
As to claim 20, RF connector assembly (130) as shown in figure 1B  is defined by a longitudinal axis, the longitudinal axis disposed at about a 45 degree angle relative to a plane defining in part the co-planar waveguide lead frame (120,121,122).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim  7 is  rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (Pat# 6,281,691)  in view of Mohwinkel (Pat# 6,094,114).
As to claim 7, Matsunaga et al disclose  a test probe assembly as mentioned in claim 1. Matsunaga et al disclose co-planar waveguide lead frame (120,121,122) but it is not a single ground-signal-signal-ground co-planar waveguide lead frame.
Mohwinkel teach the use of  co-planar waveguide lead frame ground-signal-signal-ground is well known (see column 1,lines 26-30)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choose the a single ground-signal-signal-ground co-planar waveguide lead frame as taught by Mohwinkel for the purpose mproving isolation between signal conductors
Claim  16 is  rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (Pat# 6,281,691).
As to claim 16, Matsunaga et al disclose a test probe assembly as mentioned in claim 15. Matsunaga et al do not explicitly mention that the center conductor includes a tapered end at the first end. However, since the shape of center conductor was not significant and it does not change the operation of the apparatus, therefore  a tapered end  shape of the center conductor at the first end would be considered as an obvious design choice (seeIn re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Campbell et al (pat# 7,876,114) disclose differential waveguide probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867